

112 S1930 IS: Uphold Our Promise to Veterans Act
U.S. Senate
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1930IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.1.Short titleThis Act may be cited as the Uphold Our Promise to Veterans Act.2.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62Section 403 of the Bipartisan Budget Act of 2013 is hereby repealed.3.Limitations on foreign assistance(a)Foreign assistance to the Government of Egypt(1)Restrictions on assistance under Section 7008In accordance with section 7008 of the Department of State, Foreign Operations, and Related Programs Act, 2012 (division I of Public Law 112–74; 125 Stat. 1195), the United States Government, including the Department of State, shall refrain from providing to the Government of Egypt the assistance restricted under such section.(2)Additional restrictionsIn addition to the restrictions referred to in paragraph (1), the following restrictions shall be in effect with respect to United States assistance to the Government of Egypt:(A)Deliveries of defense articles currently slated for transfer to Egyptian Ministry of Defense (MOD) and Ministry of Interior (MOI) shall be suspended until the President certifies to Congress that democratic national elections have taken place in Egypt followed by a peaceful transfer of power.(B)Provision of defense services to Egyptian MOD and MOI shall be halted immediately until the President certifies to Congress that democratic national elections have taken place in Egypt followed by a peaceful transfer of power.(C)Processing of draft Letters of Offer and Acceptance (LOAs) for future arms sales to Egyptian MOD and MOI entities shall be halted until the President certifies to Congress that democratic national elections have taken place in Egypt followed by a peaceful transfer of power.(D)All costs associated with the delays in deliveries and provision of services required under subparagraphs (A) through (C) shall be borne by the Government of Egypt.(b)Other Limitations on foreign assistance(1)ProhibitionNo amounts may be obligated or expended to provide any direct United States assistance, loan guarantee, or debt relief to a Government described under paragraph (2).(2)Covered governmentsThe Governments referred to in paragraph (1) are as follows:(A)The Government of Libya.(B)The Government of Pakistan.(C)The Government of a host country of a United States diplomatic facility on the list submitted to Congress pursuant to paragraph (3).(3)Determination by SecretaryThe Secretary of State shall submit to Congress a list of all United States diplomatic facilities attacked, trespassed upon, breached, or attempted to be attacked, trespassed upon, or breached on or after September 1, 2012, not later than 5 days after the date of enactment of this Act and not later than 5 days after any subsequent attack, trespass, breach, or attempt.(4)CertificationBeginning 90 days after the date of the enactment of this Act, the President may certify to Congress that—(A)a Government described under paragraph (2)—(i)is cooperating or has cooperated fully with investigations into an attack, trespass, breach, or attempted attack, trespass, or breach;(ii)has arrested or facilitated the arrest of, and if requested has permitted extradition of, all identifiable persons in such country associated with organizing, planning, or participating in the attack, trespass, breach, or attempted attack, trespass, or breach;(iii)is facilitating or has facilitated any security improvements at United States diplomatic facilities, as requested by the United States Government; and(iv)is taking or has taken sufficient steps to strengthen and improve reliability of local security in order to prevent any future attack, trespass, or breach; and(B)all identifiable persons associated with organizing, planning, or participating in the attack, trespass, breach, or attempted attack, trespass, or breach—(i)have been identified by the Federal Bureau of Investigation, the Bureau of Diplomatic Security, or other United States law enforcement entity; and(ii)are in United States custody.(5)Request to suspend prohibition on foreign assistanceUpon submitting a certification under paragraph (4) with respect to a Government described under paragraph (2), the President may submit a request to Congress to suspend the prohibition on foreign assistance to the Government.(c)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to funds made available to any Federal department or agency beginning with fiscal year 2015.4.Authorization to sell land(a)AuthorizationFor each of fiscal years 2014 through 2024 or when the authority under this section is terminated in accordance with subsection (d), whichever occurs first, subject to valid existing rights, the Secretary of the Interior or the Secretary of Agriculture, as the case may be, shall offer for competitive sale by auction all right, title, and interest, to the extent provided in subsection (b)(2), in and to the following:(1)Eight percent of the Federal land managed by the Bureau of Land Management.(2)Eight percent of the National Forest System land.(b)Terms and conditions(1)Configuration of landThe Secretary concerned shall configure the land to be sold to maximize marketability or achieve management objectives, and may prescribe such terms and conditions on the land sales authorized by this Act as the Secretary deems in the public interest.(2)Mineral rightsFor each fiscal year, the Secretary concerned may include in the sale of land under subsection (a) the mineral rights to such land for not more than 50 percent of the total acreage sold under subsection (a) by that Secretary, if the Secretary determines that such inclusion is likely to maximize marketability.(c)Proceeds from the sale of landAll proceeds from the sale of land under this section shall be deposited into the Treasury and applied—(1)to reduce the annual Federal budget deficit for the fiscal year in which the sums are received, except as provided in paragraph (2); and(2)if there is no annual Federal budget deficit for the fiscal year in which the sums are received, to reduce the outstanding Federal debt.(d)Termination of authorityThe authority under this section shall terminate when the proceeds deposited into the Treasury under subsection (c) equal $3,500,000 or at the end of fiscal year 2024, whichever occurs first.